184 F.2d 355
NEMEC,v.UNITED STATES.
No. 12560.
United States Court of Appeals Ninth Circuit.
Sept. 13, 1950.

F. E. Nemec, in pro per.
Harvey Erickson, U.S. Atty., Frank R. Freeman, Asst. U.S. Atty., Spokane, Wash., for appellee.
Before MATHEWS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
In the District Court, F. E. Nemec and others were indicted in five counts.  Nemec was tried and found guilty as charged in counts 1, 2, 4 and 5.  Thereupon a judgment was entered sentencing him to be imprisoned for terms aggregating four years.  On appeal, the judgment was affirmed.  Nemec v. United States, 9 Cir., 178 F.2d 656.  Nemec then petitioned the Supreme Court for a writ of certiorari.  While the Petition was pending, he moved the District Court to vacate the judgment.  From an order denying the motion he has appealed.  We think that, in view of the pendency of the petition, the motion was properly denied.


2
Order affirmed.